           Case 3:20-cr-00026-MMD-WGC Document 19 Filed 08/13/20 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   PETER WALKINGSHAW
     Assistant United States Attorney
 4   400 South Virginia Street, Suite 900
     Reno, Nevada 89501
 5   (775) 784-5438
     Peter.Walkingshaw@usdoj.gov
 6
     Representing the United States of America
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9
      United States of America,                         3:20-CR-00026-MMD -WGC
10
                             Plaintiff,                 GOVERNMENT’S DISCLOSURE
11            v.                                        STATEMENT

12    Gustavo Carrillo-Lopez,

13                           Defendant.

14

15          Pursuant to LCR 16-1(b)(2) of the Local Rules of Practice for the District of

16   Nevada, Peter Walkingshaw, Assistant United States Attorney, contacted counsel for

17   defendant to discuss scheduling of discovery in the instant case. The Government has

18   provided this Government Disclosure Statement to defense counsel and is moving forward

19   with providing discovery in this matter. The Government agrees to provide discovery in

20   the instant case as follows:

21                                         Discovery Schedule

22   A.     The Government has provided or will provide or permit the defendant to inspect

23          and copy or photograph:

24

                                                   1
          Case 3:20-cr-00026-MMD-WGC Document 19 Filed 08/13/20 Page 2 of 4




 1                1)      All statements, documents, and objects, including audio or video

 2                        recordings, required to be disclosed under Rules 16(a)(1)(A)-(F),

 3                        Federal Rules of Criminal Procedure.

 4                2)      All search warrants and supporting affidavits, which relate to

 5                        evidence that may be offered at trial.

 6                3)      The Government will provide expert disclosures as required under

 7                        Rule 16(a)(1)(G), Federal Rules of Criminal Procedure.

 8   B.    The Government is unaware of any exculpatory information. The Government will

 9         provide any subsequently discovered exculpatory information reasonably promptly

10         upon its discovery. The Government will provide impeachment information

11         relating to government witnesses who will testify at a pre-trial hearing, trial or

12         sentencing sufficiently in advance of the hearing, trial or sentencing to allow the

13         hearing, trial or sentencing to proceed efficiently.

14   C.    The Government hereby makes any and all demands for reciprocal disclosures from

15         the defendant under Federal Rules of Criminal Procedure 12.1, 12.2, 12.3 and 16,

16         including but not limited to the following, to be provided prior to trial:

17                1)      All documents, objects, and reports of examination required under

18                        Rules 16(b)(1)(A) and (B), Federal Rules of Criminal Procedure.

19                2)      All expert disclosures as required under Rule 16(b)(1)(C), Federal

20                        Rules of Criminal Procedure.

21                3)      All notices of any defenses under Rule 12.1, Federal Rules of

22                        Criminal Procedure.

23                4)      Any summaries, charts, or calculations, which the defense intends to

24                        offer at trial.

                                                   2
          Case 3:20-cr-00026-MMD-WGC Document 19 Filed 08/13/20 Page 3 of 4




 1   D.     The Government will no later than 5 days before trial or at such subsequent time as

 2          the Government learns any of the following information:

 3                 1)     Disclose any summaries, charts, or calculations, which the

 4                        Government intends to offer at trial.

 5                 2)     Identify recordings, transcripts of recordings, or portions thereof,

 6                        which the Government intends to offer at trial.

 7                 3)     Disclose any reports or memoranda of interviews of witnesses the

 8                        government intends to call in its case in chief.

 9                 4)     Disclose any statements of witnesses under Title 18, United States

10                        Code, Section 3500.

11   E.     If the Government withholds the disclosure of items subject to discovery under

12          Federal Rule of Criminal Procedure 16 or case law or statute, it will either: 1)

13          provide notice to the defense of its intent to withhold disclosure and describe the

14          nature of the item and the basis for withholding disclosure; or 2) submit in camera a

15          motion to the court for a protective order describing the nature of the item, the basis

16          for withholding disclosure and the need for in camera review and any sealing of the

17          record. The Government requests that, if the defendant withholds the disclosure of

18          any such item(s), it provide such notice to the Government.

19          The disclosures and reciprocal disclosures set forth above apply to those objects,

20   documents, items, and other disclosure matters that are in the possession, custody, or

21   control of the parties at the time the obligation to disclose arises. The Government

22   recognizes that it has a continuing duty to provide disclosures up to and through trial as to

23   any matters required to be disclosed by statute, rule, or the United States Constitution.

24   Nothing in this statement is intended to create any rights for the defendant or in any way

                                                    3
          Case 3:20-cr-00026-MMD-WGC Document 19 Filed 08/13/20 Page 4 of 4




 1   restrict or expand the remedies available to the Court for any breach of any disclosure

 2   obligations.

 3          The Government holds itself available to make good faith efforts to confer with

 4   defense counsel to resolve informally any dispute over the scope, manner and method of

 5   disclosures before seeking relief from the Court.

 6          DATED this 13th day of August, 2020.

 7                                                       Respectfully submitted,

 8                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
 9

10                                                       __/s/ Peter Walkingshaw___________
                                                         PETER WALKINGSHAW
11                                                       Assistant United States Attorney

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    4
